                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEBRASKA

TRACEY L. GILLIARD, REBECCA
GILLIARD, and AAA ENTERPRISES,
INC.,                                                      4:19CV3044

                    Plaintiffs,
                                                             ORDER
       vs.

TOTRAN           TRANSPORTATION
SERVICES, INC., JOHN M. SULLIVAN,
LIMITLESS LOGISTICS, INC., and
JANUSZ CZERNEK,

                    Defendants.


      IT IS ORDERED that the motion to withdraw filed by Beata Shapiro on behalf
of Catherine T. Barnard, as counsel of record for Defendants Totran Transportation
Services, Inc., and John M. Sullivan (Filing No. 54), is granted. Catherine T.
Barnard shall no longer receive electronic notice in this case.



      Dated this 30th day of April, 2021.

                                             BY THE COURT:

                                             s/ Cheryl R. Zwart
                                             United States Magistrate Judge
